[a97884447v26db1projectpa001.jpg]
EXECUTION VERSION STOCKHOLDERS’ AGREEMENT OF INDEPENDENCE CONTRACT DRILLING,
INC. Dated as of July 18, 2018 1 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa002.jpg]
TABLE OF CONTENTS Page Article I GOVERNANCE MATTERS
..............................................................................................................................1
1.1 Board Composition; Representation
..............................................................................................................1
1.2 Vacancies
.......................................................................................................................................................3
1.3 Selection of MSD Representatives; Committees
...........................................................................................3
1.4 Compensation
.................................................................................................................................................3
1.5 Election
..........................................................................................................................................................3
Article II RESTRICTED ACTIVITIES; PREEMPTIVE RIGHTS; VOTING; WAIVER OF CORPORATE
OPPORTUNITY; INDEMNIFICATION
............................................................................................................3
2.1 Transfer Restrictions
......................................................................................................................................3
2.2 Restricted Activities
.......................................................................................................................................4
2.3 Voting
............................................................................................................................................................6
2.4 Taxes
..............................................................................................................................................................6
2.5 Disclaimer of Corporate Opportunity Doctrine
..............................................................................................7
2.6 Indemnification
..............................................................................................................................................8
Article III REGISTRATION RIGHTS
.................................................................................................................................9
3.1 Registration
....................................................................................................................................................9
3.2 Expenses of Registration
..............................................................................................................................
11 3.3 Obligations of the Company
........................................................................................................................
11 3.4 Termination of Registration Rights
..............................................................................................................
14 3.5 Furnishing Information
................................................................................................................................
14 3.6 Indemnification
............................................................................................................................................
14 3.7 Assignment of Registration
Rights...............................................................................................................
15 3.8 Holdback; Lockup; Other Restrictions
.........................................................................................................
16 3.9 Rule 144
.......................................................................................................................................................
16 3.10 Opt-Out Notice
.............................................................................................................................................
16 Article IV
DEFINITIONS...................................................................................................................................................
17 4.1 Defined Terms
..............................................................................................................................................
17 4.2 Terms Generally
...........................................................................................................................................
21 Article V MISCELLANEOUS
..........................................................................................................................................
21 5.1 Term
.............................................................................................................................................................
21 5.2 Representations and Warranties
...................................................................................................................
21 5.3 Legends; Securities Act Compliance
...........................................................................................................
22 5.4 No Inconsistent Agreements
........................................................................................................................
22 5.5 Amendments and Waivers
...........................................................................................................................
22 5.6 Successors and Assigns
................................................................................................................................
22 5.7 Severability
..................................................................................................................................................
22 5.8 Counterparts
.................................................................................................................................................
23 5.9 Entire Agreement
.........................................................................................................................................
23 5.10 Governing Law; Jurisdiction
........................................................................................................................
23 5.11 WAIVER OF JURY TRIAL
........................................................................................................................
23 5.12 Specific Performance
...................................................................................................................................
23 5.13 No Third-Party Beneficiaries
.......................................................................................................................
23 5.14 Notices
.........................................................................................................................................................
23 5.15 Legal Representation
....................................................................................................................................
24 Exhibit A Initial Company Directors Exhibit B Company Competitors Schedule I
Member Parties i DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa003.jpg]
STOCKHOLDERS’ AGREEMENT This Stockholders’ Agreement, dated as of July 18, 2018
(as it may be amended from time to time, this “Agreement”), is made by and
between Independence Contract Drilling, Inc., a Delaware corporation (the
“Company”), and each of the Persons named on Schedule I (the “Member Parties”).
R E C I T A L S WHEREAS, the Company, Patriot Saratoga Merger Sub, LLC, a
Delaware limited liability company (“Merger Sub”), Sidewinder Drilling LLC, a
Delaware limited liability company (“Sidewinder”), and the Members
Representative have entered into that certain Agreement and Plan of Merger dated
as of the date hereof (as it may be amended from time to time, the “Merger
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth in the Merger Agreement, on the Closing Date, Merger Sub will merge with
and into Sidewinder (the “Merger”), and the surviving entity will become a
wholly owned subsidiary of the Company; WHEREAS, assuming the closing of the
Merger in accordance with the Merger Agreement, on the Closing Date, each of the
Member Parties will receive shares of common stock, par value $0.01 per share,
of the Company (“Common Stock”) in accordance with the terms of the Merger
Agreement (the shares of Common Stock received by the Member Parties on the
Closing Date, the “Shares”); and WHEREAS, each of the parties hereto wishes to
set forth in this Agreement certain terms and conditions regarding the Member
Parties’ ownership of the Shares and certain rights and obligations related
thereto. NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows: Article I GOVERNANCE MATTERS 1.1 Board Composition; Representation.
(a) Immediately following the Effective Time, the Company shall take any and all
necessary action to cause the Board of Directors of the Company (the “Board”) to
be comprised of a total of seven (7) authorized directorships. At the Effective
Time, the Company will cause to be appointed to the Board: (i) the two (2) MSD
Representatives listed in Exhibit A hereto, at least one (1) of which must be,
in the good faith determination of the Board or the Governance Committee, an
Independent Director, (ii) the Chief Executive Officer of the Company
immediately following the Effective Time, and (iii) the four (4) other directors
to be continued on the Board, in each case as listed in Exhibit A. (b) From and
after the date of the Closing, the manner for selecting nominees for election to
the Board will be as follows: (i) In connection with each annual or special
meeting of stockholders of the Company at which directors are to be elected
(each such annual or special meeting, an “Election Meeting”), MSD Credit
Opportunity Master Fund, L.P. (“MSD COF Master Fund”) shall have the right to
designate for nomination a number of MSD Representatives as follows: (A) for so
long as the MSD Percentage Interest is greater than or equal to 20%, two (2) MSD
Representatives; provided, that at least one (1) of such MSD Representatives
must be, in the good faith determination of the Governance Committee, an
Independent Director; (B) for so long as the MSD Percentage Interest is less
than 20% but greater than or equal to 10%, one (1) MSD Representative; and (C)
if the MSD Percentage Interest is less than 10%, no MSD Representatives. (ii)
MSD COF Master Fund shall give written notice to the Governance Committee (as
defined below) identifying each such MSD Representative within a reasonable
amount of time prior to date on which the proxy is to be filed (and in any event
at least 60 days prior to the later of (i) a date provided by the Company as the
expected date on which a proxy statement is expected to be filed and (ii) the
first anniversary of the mailing date of the proxy statement for the annual
meeting of the Company’s stockholders for the prior year) in connection with the
applicable Election Meeting. Following provision such notice, MSD COF Master
Fund shall provide, or cause such 1 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa004.jpg]
individual(s) to provide, to the Company such information about such individuals
at such times as the Company may reasonably request in order to ensure
compliance with the Exchange Rules and the applicable securities Laws and to
enable the Board of any committee thereof to make determinations with respect to
the qualifications of the individual(s) to be MSD Representative(s) (the
“Required Information”); provided, however, that if MSD COF Master Fund fails to
give such notice or the Required Information in a timely manner, MSD COF Master
Fund shall be deemed to have nominated the incumbent MSD Representative or MSD
Representatives, as applicable, in a timely manner; provided, further, that if
the number of incumbent MSD Representatives is less than the number of MSD
Representatives MSD COF Master Fund is entitled to designate pursuant to Section
1.1(b)(i), the Company and MSD COF Master Fund shall use their respective
reasonable best efforts to mutually agree on the MSD Representative or MSD
Representatives, as applicable, for such Election Meeting. If for any reason the
Board or any committee thereof determines that an individual identified by MSD
COF Master Fund is not qualified to be an MSD Representative, it shall promptly
notify MSD COF Master Fund and MSD COF Master Fund may identify a replacement
for such individual. (iii) In the event that the Company amends its certificate
of incorporation to provide that the Board shall be classified into separate
classes of directors, then proper provision shall be made such that the
designees of the MSD Parties shall be distributed as evenly as possible among
such classes of directors in order to preserve the designation rights of the MSD
Parties in accordance with this Section 1.1. (iv) In the event that the Board
increases or decreases the size of the Board in accordance with the Company’s
certificate of incorporation, the number of MSD Representatives applicable under
Section 1.1(b) shall be increased or decreased based on (A) the percentage of
the number of MSD Representatives as applicable under Section 1.1(b)(i) divided
by seven, multiplied by (B) the total number of directors on the Board, rounding
up to the nearest whole number; provided, at any time MSD COF Master Fund has
the right to designate two (2) MSD Representatives to the Board pursuant to
Section 1.1(b)(i), the Board shall not decrease the size of the Board below
seven (7) without the prior written consent of MSD COF Master Fund. (c) From and
after the date of the Closing until the Board Designation Expiration Date, the
Company shall take all actions necessary (to the extent such actions are
permitted by Law) to cause the Board to include the MSD Representative(s)
entitled to be designated by MSD COF Master Fund pursuant to Section 1.1(b) and
otherwise to reflect the Board composition contemplated by Section 1.1,
including the following: (i) at each Election Meeting, include for election to
the Board the MSD Representative(s) entitled to be designated by MSD COF Master
Fund pursuant to Section 1.1(b), (ii) to solicit proxies in order to obtain
stockholder approval of the election of the MSD Representative(s), including
causing officers of the Company who hold proxies (unless otherwise directed by
the Company stockholder submitting such proxy) to vote such proxies in favor of
the election of such MSD Representative(s), and (iii) to cause the MSD
Representative(s) to be elected to the Board, including recommending that the
Company’s stockholders vote in favor of the MSD Representative(s) in any proxy
statement used by the Company to solicit the vote of its stockholders in
connection with each Election Meeting. (d) If at any time the number of MSD
Representatives serving on the Board exceeds the allowed number provided under
this Section 1.1, then unless otherwise requested by the Board, the MSD Parties
shall use commercially reasonable efforts to cause such MSD Representative to
offer to resign from the Board within 90 days or if such offer of resignation is
not given within such period, the Board shall be entitled to remove such
director such that, following such resignation(s) or removal(s), the number of
MSD Representatives serving on the Board does not exceed such allowed number
following such period. If at any time the Board or the Governance Committee
determines in good faith that an MSD Representative that was required pursuant
to Section 1.1(b)(i)(A) to be an Independent Director ceases to be an
Independent Director and, as a result, there is no Independent Director among
the MSD Representatives, then unless otherwise requested by the Board, the MSD
Parties shall use commercially reasonable efforts to cause such MSD
Representative to resign from the Board, or if such resignation is not given
promptly, the Board shall be entitled to remove such director, it being
understood that MSD COF Master Fund shall be entitled to fill the vacancy
resulting therefrom in accordance with Section 1.2. (e) On the date that the MSD
Parties Beneficially Own less than ten percent (10%), or at such earlier time
that the MSD Parties deliver an irrevocable written termination of its rights
under Article 1 to the Company pursuant to Section 1.4, the MSD Parties will
have no further rights to nominate any directors to the Board. (f) Following
such time as the MSD Parties have no further rights to nominate any directors to
the Board based on the MSD Parties Beneficially Owning less than 10% of the
Company’s outstanding common stock, if and so long as the MSD Parties continue
to hold at least fifty percent (50%) of the number of the Voting Securities held
by the MSD Parties 2 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa005.jpg]
as of immediately following the Closing (without regard to any additional
issuances of Voting Securities following the date hereof, whether during the
period beginning on the date hereof and ending immediately prior to the Closing
or after the Closing), the MSD Parties shall be entitled to designate, and the
Company shall permit one representative of the MSD Parties (which shall be any
individual as the MSD COF Master Fund shall select from time to time by written
notice to the Company who is reasonably acceptable to the Company (the “Board
Observer”) to attend all meetings of the Board of Directors (whether in person,
telephonic or other) in a non-voting, observer capacity and shall provide to
such Board Observer, concurrently with the members of the Board of Directors,
and in the same manner, notice of such meeting and a copy of all materials
provided to such members (subject to confidentiality by such Board Observer).
1.2 Vacancies. (a) Subject to Sections 1.1 and 1.4, if at any time the number of
MSD Representatives serving on the Board is less than the total number of MSD
Representatives that the MSD Parties are entitled to designate pursuant to
Section 1.1(b), whether due to the death, resignation, retirement,
disqualification or removal from office as a member of the Board of a MSD
Representative or otherwise, the Board shall take all action (to the extent
permitted by Law) required to fill the vacancy resulting therefrom with such
replacement designated by the MSD Parties as promptly as practicable. In
furtherance thereof, the Board shall use its reasonable best efforts, if
requested by the MSD Parties, to fill such vacancy prior to the time the Board
next takes action on any other matter. (b) In the event of any vacancy on the
Board occurring due to the death, resignation, retirement, disqualification or
removal from office as a member of the Board of any director of the Company
other than the MSD Representatives, the Board shall take all action (to the
extent permitted by Law) required to fill the vacancy resulting therefrom with
such replacement selected by the Company as promptly as practicable. 1.3
Selection of MSD Representatives; Committees. For purposes of this Agreement,
“MSD Representative” means any person designated by the MSD Parties to be
elected or appointed to the Board, or his or her replacement designated in
accordance with Section 1.2, provided, that such person’s service as a director
must not be prohibited by Law. The parties hereto agree that the persons listed
on Exhibit A to this Agreement are qualified for service pursuant to the
foregoing sentence. Subject to applicable Law and stock exchange rules, until
the Board Designation Expiration Date, each committee of the Board shall include
a pro rata number of MSD Representatives in proportion to the Board, in each
case, subject to applicable NYSE/SEC rules and regulations and individual
director expertise, as reasonably determined by the Board. 1.4 Compensation.
Each MSD Representative shall be entitled to the same expense reimbursement and
advancement, exculpation, indemnification and insurance in connection with his
or her role as a director as the other members of the Board (which shall be
primary over any other indemnification or insurance available to such MSD
Representative), as well as reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board or any
committee of the Board of which such MSD Representative is a member, if any, in
each case to the same extent as the other members of the Board. Each MSD
Representative shall be also entitled to any retainer, equity compensation or
other fees or compensation paid to the non-employee directors of the Company for
their services as a director, including any service on any committee of the
Board. Notwithstanding the foregoing, (x) the compensation payable to any such
MSD Representative that is an employee of any of the MSD Parties or their
respective Affiliates shall be paid to MSD COF Master Fund and not to such MSD
Representative, (y) the Company shall not issue a IRS Form-1099 to any such MSD
Representative and (z) in lieu of compensation otherwise payable to such MSD
Representative that is payable to non-employee directors in the form of equity,
the Company shall pay to MSD COF Master Fund in cash in an amount equal to
$20,000 per quarter, payable in arrears within ten (10) Business Days after the
end of each calendar quarter. 1.5 Election. The MSD Parties may elect upon
written notice to the Company to irrevocably terminate any or all of their
rights under this Article 1 at any time. Article II RESTRICTED ACTIVITIES;
PREEMPTIVE RIGHTS; VOTING; WAIVER OF CORPORATE OPPORTUNITY; INDEMNIFICATION 2.1
Transfer Restrictions. (a) Prior to the date that is the earlier of one hundred
eighty (180) days after the Closing or 10 days after the filing of the Company’s
annual report on Form 10-K for the year ended December 31, 2018 (assuming the
Shelf Registration Statement is effective at such time) (such period, the
“Restricted Period”), without the consent of the Company, no Member 3 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa006.jpg]
Party shall Transfer (i) any shares of Common Stock, (ii) any other equity
securities issued by the Company or any of its Subsidiaries that derive their
value from any Company voting securities, or (iii) any rights, options or other
derivative securities or contracts or instruments to acquire such ownership that
derive their value from such equity securities, except for Transfers (A) in
connection with any merger or other consolidation or reorganization, tender or
exchange offer, or any other similar transaction generally available to all
holders of outstanding Common Stock, (B) in connection with any offering
pursuant to Section 3.1(e)(i) in which the Member Party exercises its Piggyback
Registration (as defined below) right, (C) to an Affiliate of the Transferring
Member Party (provided that such Affiliate remains an Affiliate of the
Transferring Member Party throughout the Restricted Period) or to a Permitted
Transferee, (D) by means of distributions to the partners, employees or members
of a Member Party or its Affiliates, (E) (x) as a bona fide gift or gifts or (y)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family thereof (which shall be any relationship by blood, marriage or
adoption, not more remote than first cousin of the Transferee) or (F) to any
other Member Party; provided, however, that in the case of clauses (C), (D) and
(E), (x) a direct Transfer shall only be permissible if the applicable Member
Parties and the Transferee enter into a written agreement pursuant to which the
Transferee agrees, effective as of the consummation of such transfer, to be
bound by the terms of this Agreement as it if were a Member Party (it being
understand that such agreement shall not affect the Member Parties’ obligations
and liabilities under this Agreement) and (y) any such Transfer shall not
involve a disposition for value. In addition, notwithstanding the foregoing in
this Section 2.1(a), a Member Party may sell Shares for cash in an amount not to
exceed the amount of income taxes due as a result of the receipt of such Shares
by the Member Party in the Merger, and in any event not more than 5% of the
Shares owned by such Member Party. (b) Following the Restricted Period, without
limiting the right of any Holder to Transfer Registrable Securities to any
Permitted Transferee or the Company, no Holder may, without the Company’s
consent, Transfer any Registrable Securities, other than (i) Transfers by the
MSD Parties in accordance with Sections 3.1(a), 3.1(b) and 3.1(c), (ii)
Transfers by any of the Holders (including the MSD Parties) in accordance with
Section 3.1(e), or (iii) other Transfers by any member of a Holder Group of up
to 5% of the number of Registrable Securities owned by such Holder Group as of
immediately following the Closing (which Transfers may be effected through use
of the Registration Statement, pursuant to Rule 144, or otherwise, excluding for
the purposes of calculating the number of Registrable Securities that may be
sold pursuant to this clause (iii) any Registrable Securities sold pursuant to
clause (ii) of this Section 2.1(b); provided, that this Section 2.1(b) shall
cease to apply from and after the earlier of (x) the first anniversary of
Closing and (y) the date on which each of the Member Parties (together with
their respective Affiliates) Beneficially Owns less than 66-2/3% of the number
of Registrable Securities owned as of immediately following the Closing. (c)
Until the Sunset Date, without Board Approval, the MSD Parties (or any other
Member Party that, together with its Affiliates, Beneficially Owns 10% or more
of the outstanding Common Stock) shall not (x) Transfer any shares of Common
Stock to any Person or Group who, to the Transferring Member Party’s knowledge,
is a Company Competitor or (y) Transfer any shares of Common Stock to any Person
or Group who, after giving effect to such Transfer and to the Transferring
Member Party’s knowledge, would own 20% or more of the outstanding shares of
Common Stock. Notwithstanding anything in this Agreement to the contrary, this
clause (c) shall not apply to any Transfer effected under a Registration
Statement filed pursuant to Article III (other than a registered direct offering
not involving a broker or placement agent and that is intended to circumvent the
foregoing prohibitions), any Transfer in accordance with Rule 144 under the
Securities Act, or any Transfer to the Company or any Permitted Transferee. For
the purposes of determining “knowledge”, (i) in the case of clause (x), the
Transferring Member Party shall have no obligation to make an inquiry or
investigation and in no event shall the knowledge of any broker used by the
Transferring Member Party be imputed to such party, and (ii) in the case of
clause (y), the Transferring Member shall have no obligation to make an inquiry
or investigation and shall only be required to reviewing filings made by the
prospective purchaser on the SEC’s EDGAR system in order to determine whether or
not such purchaser beneficially owns 20% or more of the outstanding shares of
Common Stock. (d) In connection with any Transfer of Common Stock pursuant to
this Agreement to the MSD Parties or any MSD Direct Transferee or MSD Indirect
Transferee, the Company shall grant such approvals and take all other actions as
are necessary to exempt such transaction from Section 203 of the DGCL. 2.2
Restricted Activities. (a) Subject to Section 2.2(b), prior to the Sunset Date,
the MSD Parties shall not and shall cause their respective Controlled Affiliates
not to, directly or indirectly, without the Board’s prior written consent: (i)
make any public announcement, proposal or offer (including any “solicitation” of
“proxies” as such terms are defined or used in Regulation 14A of the Exchange
Act) with respect to, or otherwise solicit, seek or offer to effect (including,
for the avoidance of doubt, indirectly by means of communication with the press
or media) 4 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa007.jpg]
any of the following: (1) any acquisition of, additional beneficial ownership of
Voting Security (including in derivative form) or any tender or exchange offer,
merger, consolidation, business combination or other similar transaction
involving the Company or any of its subsidiaries that would result in the
acquisition by the MSD Parties of Beneficial Ownership of an amount of Voting
Securities (including in derivative form) that is greater than MSD Parties’
Beneficial Ownership of Voting Securities as of immediately following the
Closing, (2) any restructuring, recapitalization, liquidation or similar
transaction involving the Company or any of its Subsidiaries, (3) the election
of the directors of the Company other than the MSD Representatives or the
removal of any directors of the Company other than the MSD Representatives, or
publicly becoming a “participant” in a “solicitation” (as such terms are defined
in Regulation 14A of the Exchange Act) with respect to the election of directors
of the Company other than the MSD Representatives or the removal of any
directors of the Company other than the MSD Representatives, or (4) any
acquisition of any of the Company’s loans, debt securities, equity securities or
assets, or rights or options to acquire interests in any of the Company’s loans,
debt securities, equity securities or assets; provided, however, that nothing in
this Section 2.2(a)(i) shall prohibit the MSD Parties from privately
communicating any such statement or proposal to the directors or Chief Executive
Officer of the Company so long as such private communications do not, and would
not reasonably be expected to, trigger public disclosure obligations of or for
any Person (including, without limitation, the filing of a Schedule 13D or
Schedule 13G or any amendment thereof); (ii) publicly seek a change in the
composition or size of the Company Board, except in furtherance of the
provisions of this Agreement; (iii) deposit any Voting Security (other than in
connection with Transfers to Affiliates) into a voting trust or subject any
Voting Security to any proxy, arrangement or agreement with respect to the
voting of such securities or other agreement having a similar effect, in any
such case which conflicts with the MSD Parties’ obligations in Section
2.2(a)(ii) above; (iv) acquire any Voting Security (including in derivative
form) or Beneficial Ownership of any Voting Securities that is greater than the
MSD Parties’ Beneficial Ownership of Voting Securities as of immediately
following the Closing; (v) call for, or initiate, propose or requisition a call
for, any general or special meeting of the Company’s stockholders in furtherance
of the actions described in Section 2.2(a)(i); (vi) publicly disclose any
intention, plan or arrangement to either (1) obtain any waiver or consent under,
or any amendment of, any provision of this Section 2.2 or (2) take any action
challenging the validity or enforceability of any provision of this Section 2.2;
or (vii) intentionally and knowingly instigate, facilitate, encourage, or assist
any third party to do any of the foregoing. (b) Notwithstanding anything to the
contrary set forth in this Section 2.2, nothing in this Agreement shall in any
way limit, restrict or impair, directly or indirectly, (1) the activities of any
director of the Company, so long as such activities are undertaken solely in his
or her capacity as a director of the Company, (2) the activities of the MSD
Parties and/ or their Affiliates in any capacity (including exercising,
protecting, preserving or enforcing any rights, interests or remedies and/or
taking any other actions, in each case, as a lender to the Company or the holder
of any interests received in exchange for or in respect of such indebtedness)
other than as a stockholder of the Company, or (3) the MSD Parties’ or any of
its Affiliates’ ability to: (i) acquire Common Stock by way of stock splits or
stock dividends paid by the Company to all holders of Common Stock on a pro rata
basis; (ii) acquire Common Stock by Affiliates pursuant to Permitted Transfers;
(iii) acquire Common Stock which would increase the percentage ownership of the
Member Parties to not more than the percentage of the outstanding shares of
Common Stock owned by the MSD Parties as of immediately after giving effect to
the Closing; (iv) acquire Common Stock in transactions with the Company; (v)
acquire Common Stock or take any other actions in connection with lending to the
Company; 5 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa008.jpg]
(vi) propose, commit to, participate in and/or make a loan or other debt
financing to the Company or any of its subsidiaries; (vii) propose, commit to,
participate in and/or provide debt financing to a prospective buyer regarding
the Company or any of its subsidiaries or assets in a negotiated transaction
with the Company (excluding any unsolicited offer made to the Company, other
than in the context of a bankruptcy or insolvency proceeding), or finance a
third party’s effort to make a loan or other debt financing to the Company or
any of its subsidiaries in a negotiated transaction (excluding any unsolicited
offer made to the Company, other than in the context of a bankruptcy or
insolvency proceeding) with the Company or any of its subsidiaries; (viii)
participate in any auction or sale process approved, conducted or initiated by
the Company pursuant to which the Company proposes to sell or otherwise dispose
of any of the businesses or assets of the Company or any of its Subsidiaries are
proposed to be sold or otherwise disposed of (but excluding any strategic
combination of the Company that is not a process intended, per se, to obtain the
greatest value for the Company’s Common Stock, other than in the context of a
bankruptcy or insolvency proceeding); (ix) submit a proposal to the Board
relating to the acquisition of all of the equity of the Company or all or
substantially all of the assets of the Company and its Subsidiaries if the
Company has entered into a definitive agreement with respect to the sale of all
of the equity of the Company (including by merger) or all or substantially all
of the assets of the Company and its subsidiaries; or (x) purchase debt of the
Company or its subsidiaries in secondary market transactions. (c) The MSD
Parties further agree not to, and to cause their Controlled Affiliates not to,
without the prior written consent of the Company, publicly request the Company
to amend or waive any provision of this Section 2.2 (including this sentence) or
do so in a manner that would require the Company to publicly disclose such
request. (d) Notwithstanding the foregoing, this Section 2.2 shall not apply in
respect of any Common Stock that is issued as compensation for any MSD
Representative serving as a director of the Company. For purposes of this
Section 2.2, (x) the term “Voting Securities” shall be deemed to include any
security of the company that is convertible into a Voting Security at any time
and (y) the term “debt” shall be deemed to include, institutional debt (bank or
otherwise), commercial paper, notes, debentures, bonds, other evidences of
indebtedness, and debt securities, but shall not include any debt convertible or
exchangeable for equity. Notwithstanding the foregoing, this Section 2.2 shall
not limit the MSD Parties or their Controlled Affiliates from providing any
financing in the context of any bankruptcy or insolvency proceeding. 2.3 Voting.
From and after the date of this Agreement, until the Sunset Date, the MSD
Parties agree (i) to cause all Voting Securities held by the MSD Parties or over
which the MSD Parties or any of their respective subsidiaries otherwise has
voting discretion or control to be present at any Election Meeting either in
person or by proxy, (ii) to vote such Voting Securities Beneficially Owned by
the MSD Parties or any of their respective subsidiaries or over which the MSD
Parties or any of their respective subsidiaries otherwise has voting discretion
or control (A) either (at the election of the MSD Parties) (1) as recommended by
the Board or (2) in the same proportion as the votes cast by other holders of
Voting Securities, (x) with respect to director nominees nominated by the
Company’s Board or Nominating and Corporate Governance Committee (the
“Governance Committee”) (including any directors nominated to the Board pursuant
to Section 1.2, but excluding the MSD Representatives nominated to the Board
pursuant to Section 1.1), and (y) with respect to any other nominees (excluding
the MSD Representatives nominated to the Board pursuant to Section 1.1), and (B)
in favor of the MSD Representatives nominated to the Board pursuant to Section
1.1, (iii) to not vote such Voting Securities in favor of any Change of Control
Transaction submitted to the Company’s stockholders for approval or adoption
pursuant to which the per-share consideration to be received by the MSD Parties
or any of their respective Affiliates in respect of their shares of Common Stock
in such Change of Control Transaction is different in amount or form from the
per-share consideration to be received by other holders of Common Stock who are
not Affiliates of the MSD Parties or the Company in respect of their shares of
Common Stock in such Change of Control Transaction, disregarding any right to
select cash and/or securities as consideration in such Change of Control
Transaction that is offered generally to holders of Common Stock in such Change
of Control Transaction, unless such Change of Control Transaction is approved by
the Board, and (iv) not to take, alone or in concert with any other Persons, any
action to remove or oppose any director of the Company other than the MSD
Representatives or to seek to change the size or composition of the Board or
otherwise seek to expand the MSD Parties’ representation on the Board in each
case in a manner inconsistent with Section 1.1(b). For the avoidance of doubt,
nothing in this Section 2.3 shall require the MSD Parties to vote any Voting
Securities or cause any such Voting Securities to be voted in accordance with
the 6 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa009.jpg]
Board’s recommendation with respect to any other matter requiring stockholder
approval under Law that is not expressly addressed above. 2.4 Taxes. (a) The
Company will prepare or cause to be prepared and file or cause to be filed all
federal, state and local income Tax Returns (as defined in the Merger Agreement)
for Sidewinder for all taxable periods ending on or prior to the Closing Date.
All such Tax Returns will be prepared in a manner consistent with Sidewinder’s
past practices to the extent consistent with applicable law and relevant facts.
The Company will make available to the MSD COF Master Fund (or such other entity
as the MSD Parties may designate for this purpose by notice to the Company in
writing) (the “Tax Representative”) drafts of such Tax Returns for review and
comment not less than thirty (30) days before the filing date, and the Company
will accept all reasonable comments to such Tax Returns provided by the Tax
Representative within twenty (20) days after its receipt of each of any such Tax
Return and financial statements (or a trial balance) in respect of the
applicable period for review, provided that such comments are consistent with
applicable law and relevant facts. In the event of a dispute with respect to any
item to be reflected in any such Tax Return for a tax period ending on or prior
to the Closing Date, the Company and the Tax Representative shall act in good
faith to resolve any such dispute prior to the date on which such Tax Return is
required to be filed. If the Company and the Tax Representative cannot resolve
any disputed item, the item or items in question shall be resolved by a
third-party accounting firm jointly selected by the Company and the Tax
Representative; provided, however, that any such disputes shall not prevent the
timely filing of any such Tax Return. The Company shall deliver to each Person
who was a member of Sidewinder at any time during the taxable year of Sidewinder
ending on the Closing Date (i) no later than forty-five (45) days from the
Closing Date, estimated Schedule K-1’s, and (ii) no later than ninety (90) days
from the Closing Date, final Schedule K-1s and any other information regarding
Sidewinder as shall be reasonably necessary for the preparation by such Person
of such Person’s federal, state and local income Tax Returns. (b) Each Member
Party shall timely pay all Taxes (as defined in the Merger Agreement) required
to be paid by such Member Party as a result of its pre-Closing ownership of
membership interests in Sidewinder. Each Member Party that is a partnership or
other flow-through entity for U.S. federal income tax purposes shall timely
report to its partners or other beneficial owners their distributive shares of
such Member Party’s income, gain, loss, expense and deduction from such Member
Party’s pre-Closing ownership of membership interests in Sidewinder. (c) Each of
the Company and the Member Parties agree, for U.S. federal income tax purposes,
to treat the Company’s acquisition of Sidewinder pursuant to the Merger
Agreement in a manner consistent with the holding in Situation 2 of Revenue
Ruling 99-6, 1999-1 C.B. 432. Specifically, such acquisition will be treated (i)
by the Members as if they had sold their limited liability company units of
Sidewinder to the Company and (ii) by the Company as if it had purchased the
assets of Sidewinder. None of the Parties nor their Affiliates will take any
position inconsistent with such treatment in notices to or filings with Tax
authorities, in audit or other proceedings with respect to Taxes (as defined in
the Merger Agreement), or in other documents or notices relating to the
transactions contemplated by this Agreement unless required to do so by a final
determination as defined in Section 1313 of the Code. 2.5 Disclaimer of
Corporate Opportunity Doctrine. (a) In recognition and anticipation that (i)
certain directors, principals, members, officers, associated funds, employees
and/or other representatives of the MSD Group may serve as directors, officers
or agents of the Company, (ii) any member of the MSD Group may now engage and
may continue to engage in the same or similar activities or related lines of
business as those in which the Company, directly or indirectly, may engage
and/or other business activities that overlap with or compete with those in
which the Company, directly or indirectly, may engage, and (iii) the MSD
Representatives and their respective Affiliates may now engage and may continue
to engage in the same or similar activities or related lines of business as
those in which the Company, directly or indirectly, may engage and/or other
business activities that overlap with or compete with those in which the
Company, directly or indirectly, may engage, the provisions of this Section 2.5
are set forth to regulate and define the conduct of certain affairs of the
Company with respect to certain classes or categories of business opportunities
as they may involve any (A) member of the MSD Group and any Affiliate thereof or
(B) the MSD Representatives (including any MSD Representative who serves as an
officer of the Company in both his or her director and officer capacities) or
his or her Affiliates (the Persons identified in clauses (A) and (B) above being
referred to, collectively, as “Identified Persons” and, individually, as an
“Identified Person”) and the powers, rights, duties and liabilities of the
Company and its directors, officers and stockholders in connection therewith.
(b) To the fullest extent permitted by Law, no Identified Person shall, have any
duty to refrain from directly or indirectly (i) engaging in the same or similar
business activities or lines of business in which the Company or any of its 7
DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa010.jpg]
Affiliates now engages or proposes to engage or (ii) otherwise competing with
the Company or any of its Affiliates. To the fullest extent permitted by Law and
subject to Section 2.5(c), (1) the Company hereby renounces any interest or
expectancy in, or right to be offered an opportunity to participate in, any
business opportunity which may be presented to from time to time to any
Identified Person, even if the opportunity is one that the Company might
reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, (2) no Identified Person who acquires
knowledge of a potential transaction or other matter or business opportunity
which may be a corporate opportunity for itself, herself or himself and the
Company or any of its Affiliates shall have any fiduciary duty or other duty
(contractual or otherwise) to communicate, present or offer such transaction or
other business opportunity to the Company or any of its Affiliates and (3) no
Identified Person shall be liable to the Company or its stockholders or to any
Affiliate of the Company for breach of any fiduciary duty or other duty
(contractual or otherwise) as a stockholder, director or officer of the Company
solely by reason of the fact that such Identified Person pursues or acquires
such corporate opportunity for itself, herself or himself, offers or directs
such corporate opportunity to another Person, or does not present such corporate
opportunity to the Company or any of its Affiliates. (c) In addition to, and
without limitation of, Section 2.5(b), each of the parties acknowledges and
agrees that: (i) a corporate opportunity shall not be deemed to be a potential
corporate opportunity for the Company if it is a business opportunity that (1)
the Company is neither financially or legally able, nor contractually permitted
to undertake, (2) from its nature, is not in the line of the Company’s business
or is of no practical advantage to the Company or (3) is one in which the
Company has no interest or reasonable expectancy; (ii) To the fullest extent
permitted by law and subject to Section 2.5(c)(iii), the Company and its
Affiliates do not have any rights in or to the business ventures of any
Identified Person, or the income or profits derived therefrom, and to the
fullest extent permitted by Law, each of the Identified Persons may conduct
business with or otherwise transact with any potential or actual customer,
supplier or other commercial counterparty; and (iii) the Company does not
renounce its interest in any corporate opportunity offered to any MSD
Representative if such opportunity is expressly offered or presented to such
person solely in his or her capacity as a director or officer of the Company,
and the provisions of Section 2.5(b) shall not apply to any such corporate
opportunities. (d) In the event of any conflict between any policies or manuals
of the Board to which an MSD Representative may be subject and the provisions of
this Section 2.5, the provisions of this Section 2.5 shall govern. (e) Neither
the alteration, amendment, addition to or repeal of this Section 2.5, nor the
adoption of any provision of this Agreement inconsistent with this Section 2.5,
shall eliminate or reduce the effect of this Section 2.5 in respect of any
business opportunity first identified or any other matter occurring, or any
cause of action, suit or claim against any Identified Person that, but for this
Section 2.5, would accrue or arise, prior to such alteration, amendment,
addition, repeal or adoption. This Section 2.5 shall not limit any protections
or defenses available to, or indemnification or advancement rights of, any MSD
Representative under this Agreement or any other document, instrument or policy.
(f) Neither the Board nor the Company shall take any action, or omit take any
action, inconsistent with the foregoing provisions of this Section 2.5. 2.6
Indemnification. The Company agrees to indemnify and hold harmless each
Identified Person from and against Losses incurred by such Identified Person on
or after the date of the closing of the Merger arising from any litigation or
proceeding brought by a current or former shareholder of the Company as of the
date of the closing of the Merger to the extent arising out of, resulting from,
or relating solely due to their status as a stockholder of the Company as of the
date of the closing of the Merger (“Applicable Losses”); provided, that the
foregoing indemnification rights in this Section 2.6 shall not be available to
the extent that (1) any such Losses are incurred as a result of such Identified
Person’s action or inaction, including any willful misconduct or gross
negligence; (2) any such Losses are incurred as a result of non-compliance by
such Identified Person with any Laws or regulations applicable to any of them;
(3) subject to the rights of contribution provided for below, to the extent
indemnification for any Losses would violate any applicable Law or public
policy; or (4) any such Losses are incurred as a result of any actions or
inaction by the Company or such Indemnified Person prior to the closing of the
Merger, or any Losses relating to the Merger or the Merger Agreement. The rights
of any Identified Person to indemnification hereunder will be in addition to any
other rights any such party may have under any other agreement or instrument to
which such Identified Person is or becomes a party or is or otherwise becomes a
beneficiary or under law or regulation. In the event of any payment of
indemnification pursuant to this Section 2.6, to the extent that any Identified
Person is indemnified for Losses, the Company will be subrogated to the extent
of such payment to all of the related rights of 8 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa011.jpg]
recovery of the Identified Person to which such payment is made against all
other persons. Such Identified Person shall execute all papers reasonably
required to evidence such rights. The Company will be entitled at its election
to participate in the defense of any third party claim upon which
indemnification is due pursuant to this Section 2.6 or to assume the defense
thereof, with counsel reasonably satisfactory to such Identified Person unless,
in the reasonable judgment of the Identified Person, a conflict of interest
between the Company and such Identified Person may exist, in which case such
Identified Person shall have the right to assume its own defense and the Company
shall be liable for all reasonable expenses therefor. Except as set forth above,
should the Company assume such defense all further defense costs of the
Identified Person in respect of such third party claim shall be for the sole
account of such party and not subject to indemnification hereunder. The Company
will not without the prior written consent of the Identified Person (which
consent shall not be unreasonably withheld) effect any settlement of any
threatened or pending third party claim in which such Identified Person is or
could have been a party and be entitled to indemnification hereunder unless such
settlement solely involves the payment of money and includes an unconditional
release of such Identified Person from all liability and claims that are the
subject matter of such claim. If the indemnification provided for above is
unavailable in respect of any Losses, then the Company, in lieu of indemnifying
an Identified Person, shall, if and to the extent permitted by Law, contribute
to the amount paid or payable by such Identified Person in such proportion as is
appropriate to reflect the relative fault of the Company and such Identified
Person in connection with the actions which resulted in such Losses, as well as
any other equitable considerations. For purposes of this Section 2.6, Losses
shall include all reasonable costs and expenses (including reasonable attorneys’
fees, charges, disbursement and expenses) incurred in connection with the
enforcement or exercise by an MSD Party of any right granted to it or provided
for hereunder. For the avoidance of doubt, no Identified Person shall be
obligated to pursue recovery for any Applicable Losses under any other
agreement, policy or other instrument to which such Identified Person is or
becomes a party or is or otherwise becomes a beneficiary and the Company shall
have no right to pursue recovery in any manner for any Losses under any such
agreement, policy or other instrument. 2.7 Permitted Disclosure. Each MSD
Representative and Board Observer shall be permitted to disclose to the MSD
Parties, their respective Affiliates and their and their Affiliates’
Representatives information about the Company that he or she receives as a
result of being a director or Board Observer of the Company; provided, any
Confidential Information provided to such Persons by any MSD Representative or
Board Observer shall be maintained in confidence by the MSD Parties and such
other Persons, shall not be divulged by such recipient to any other party who is
not obligated to such party to maintain the confidentiality of such information,
and shall not be used by the MSD Parties or such other Persons for purposes in
violation of applicable Law. Article III REGISTRATION RIGHTS 3.1 Registration.
(a) The Company shall use its commercially reasonable best efforts to file, as
soon as practicable after the Closing Date, and no later than the later of (i)
30 days after the Closing Date and (ii) fifteen (15) Business Days after
Sidewinder delivers the financial statements and information required to be
delivered by Sidewinder pursuant to Sections 7.15(b) and (c) of the Merger
Agreement, a shelf registration statement under the Securities Act to permit the
public resale of all the Registrable Securities held by the Member Parties from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect) (a “Shelf Registration
Statement”) and use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective as promptly as practicable (but in any event,
no later than 180 days after the Closing Date or, if earlier, the end of the
Restricted Period (or the end of any then- applicable Permitted Black-Out
Period) (the “Effectiveness Deadline”)). If the Shelf Registration Statement is
not declared effective by the SEC prior to the Effectiveness Deadline (other
than as a result of matters solely related to any material inaccuracy included
in the Sidewinder financial statements and information required to be delivered
by Sidewinder pursuant to Sections 7.15(b) and (c) of the Merger Agreement),
then each Holder shall be entitled to payment, as liquidated damages and not as
a penalty, in an amount equal to 0.25% of the aggregate Fair Market Value of the
Registrable Securities held by such Holder for the first 60-day period
immediately following the Effectiveness Deadline, with such payment amount
increasing by an additional 0.25% of the Fair Market Value per 30-day period,
that shall accrue daily, for each subsequent 60-day period, up to a maximum of
1.00% of the Fair Market Value per 30-day period or pro rata for any portion
thereof following the date by which such Shelf Registration Statement should
have been effective. Such liquidated damages shall be paid by the Company within
ten (10) Business Days of the end of each 60-day period, as applicable. Such
payments shall constitute the Holders’ exclusive monetary remedy for such events
unless the circumstances above are a result of a willful breach by the Company,
but shall not affect the right of the Holders to seek injunctive relief. Subject
to Section 3.4, the Company shall use reasonable best efforts to keep such Shelf
Registration Statement continuously effective, to be 9 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa012.jpg]
supplemented and amended to the extent necessary to ensure that such Shelf
Registration Statement is available or, if not available, that one or more other
registration statements is available, for the resale of all the Registrable
Securities held by the Member Parties and other Holders and in compliance with
the Securities Act and usable for resale of such Registrable Securities (such
registration statement, together with the Registration Statement, the
“Registration Statement”) for a period from the date of its initial
effectiveness until the earlier of (i) the date on which all Registrable
Securities covered by the Shelf Registration Statement have been sold thereunder
in accordance with the plan and method of distribution disclosed in the
prospectus included in the Shelf Registration Statement, or otherwise cease to
be Registrable Securities, and (ii) the date on which this Agreement terminates
pursuant to Section 5.1. (b) To the extent that the Company is eligible to use a
registration statement on Form S-3 (a “Form S-3”), any registration pursuant to
this Section 3.1 shall be effected by means of a Form S-3 providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415; provided, that if the Company is not
eligible to use a Form S-3, it shall be required to us such other form of
registration statement as it is at any such time eligible to use. (c) If the MSD
Parties intend to distribute any Registrable Securities included by the MSD
Parties on the Registration Statement by means of an underwritten offering,
including a take-down off of the Shelf Registration Statement (such take-down an
“Underwritten Shelf Take-Down,” and any such offering, an “Underwritten
Offering”), it shall promptly so notify the Company and the Company shall
promptly take all reasonable steps to facilitate such distribution, including,
if applicable, amending or supplementing the Shelf Registration Statement as
necessary in order to enable such Registrable Securities to be distributed
pursuant to the Underwritten Shelf Take-Down and the actions required pursuant
to Section 3.3; provided, that, the Company shall not be required to effect (i)
more than one (1) Underwritten Offering pursuant to this Section 3.1(c) in any
calendar quarter (but in any event no more than one (1) Underwritten Offering in
any sixty (60)-day period), and no more than three (3) Underwritten Offerings
pursuant to this Section 3.1(c) in any 12-month period or (ii) any Underwritten
Offering pursuant to this Section 3.1(c) the proceeds of which are reasonably
anticipated to be less than $15 million (unless such offering would include at
least five percent (5%) of the outstanding shares of Common Stock); provided,
further, that if any MSD Party advises the Company pursuant to this Section
3.1(c) that it intends to undertake an Underwritten Offering, and prior to the
consummation of such Underwritten Offering it is terminated or abandoned for any
reason or no reason, then such Underwritten Offering shall not be deemed to have
occurred for purposes of the foregoing limitation. The lead underwriters in any
such distribution shall be selected by the MSD Parties; provided that such
selections are reasonably acceptable to the Company. (d) The Company (i) may
delay the filing or a request for effectiveness, or suspend the use of the Shelf
Registration Statement and (ii) shall not be required to effect an Underwritten
Offering during any Permitted Black-Out Period; provided that (1) such right to
suspend the use of the Shelf Registration Statement or delay an Underwritten
Offering shall be exercised by the Company only if the Company has generally
exercised (or is concurrently exercising) similar black- out rights against
holders of similar securities that have registration rights, (2) the Company
shall not issue and sell any registered securities for its own account during
such Permitted Black-Out Period, (3) without the prior written consent of the
MSD Parties, a Permitted Black-Out Period may not occur more than twice in any
period of 365 consecutive days, the duration of any Permitted Black-Out Period
shall not exceed sixty (60) consecutive days, and the number of days in
Permitted Black-Out Periods during any period of 365 consecutive days shall not
exceed ninety (90) days and (4) a Permitted Black-Out Period shall terminate
automatically upon the cessation of the conditions that gave rise to such
Permitted Black- Out Period, and the Company shall notify all Holders within one
Business Day following such termination. (e) If: (i) the Company proposes to
file a Registration Statement or prospectus supplement with respect to any
underwritten offering of its equity securities, other than a registration or
offering pursuant to Section 3.1(a), (b) or (c),and the registration form or
prospectus supplement to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the MSD Parties and all other Holders of its intention
to effect such underwritten offering (but in no event less than ten (10)
Business Days prior to the anticipated filing date) (or, with respect to any
overnight or bought offering, three (3) Business Days) and (subject to clause
(g) below) will include in such registration and offering all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five (5) Business Days (or, with respect to any
overnight or bought offering, one (1) Business Day) after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the pricing date of such Piggyback
Registration. The Company may terminate or 10 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa013.jpg]
withdraw any registration under this Section 3.1(e) prior to the effectiveness
of such registration, whether or not the MSD Parties or any other Holders have
elected to include Registrable Securities in such registration; or (ii) In the
case of any Underwritten Offering initiated by the MSD Parties pursuant to
Section 3.1(c) involving more than 48 hours of road show or other substantial
marketing efforts (whether in person or remotely) by any underwriter of such
offering with the participation of Company management (a “Marketed Underwritten
Offering”), promptly after the MSD Parties deliver notice of such Marketed
Underwritten Offering to the Company, the Company shall promptly deliver a
written notice thereof to all Holders, and the Company shall include in such
Marketed Underwritten Offering all Registrable Securities of such Holders for
which the Company receives written requests within three (3) Business Days of
such notice from the Company, which requests must specify the aggregate amount
of such Registrable Securities of such Holder to be offered and sold pursuant to
such Marketed Underwritten Offering; provided, that the number of Registrable
Shares of any Holder to be included shall not exceed such Holder’s pro rata
share of the total number of Registrable Securities owned by all such requesting
Holders and the MSD Parties in the aggregate. (f) With respect to any offering
contemplated by Section 3.1(e), the right of any MSD Parties and all other
Holders to registration or participation therein will be conditioned upon such
persons’ participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such participating person
will (together with the Company and the other persons distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company (in the case of Section 3.1(e)(i)) or the MSD
Parties (in the case of Section 3.1(e)(ii)). Any Holder so participating shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters in connection with such underwriting agreement
other than representations, warranties or agreements regarding such Holder, such
Holder’s title to the Registrable Securities, such Holder’s authority to sell
the Registrable Securities, such Holder’s intended method of distribution,
absence of liens with respect to the Registrable Securities, enforceability of
the applicable underwriting agreement as against such Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities by such Holder and any
other representations required to be made by such Holder under applicable law,
rule or regulation, and the aggregate amount of the liability of such Holder in
connection with such underwriting agreement shall not exceed such Holder’s net
proceeds from such underwritten offering (i.e., less underwriting discounts and
commissions). If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company and the managing underwriter prior to the execution of the
underwriting agreement with respect thereto. (g) If, in connection with a
Piggyback Registration or Marketed Underwritten Offering under Section 3.1(e),
the managing underwriters advise the Company that in their reasonable opinion
the number of securities requested to be included in such offering exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) With respect to any offering
contemplated by Section 3.1(e)(i), (A) first, the securities the Company
proposes to sell, (B) second, Registrable Securities of the MSD Parties and all
other Holders who have requested registration of Registrable Securities pursuant
to Section 3.1(e)(i), as applicable, pro rata on the basis of the aggregate
number of such securities or shares owned by each such person, and (C) third,
any other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement; or (ii) With respect to any offering
contemplated by Section 3.1(e)(ii), (A) first, all Registrable Securities of the
MSD Parties and all other Holders who have requested registration or inclusion
of Registrable Securities pursuant to Section 3.1(e)(ii), pro rata on the basis
of the aggregate number of such securities or shares owned by each such person,
and (B) second, the securities the Company proposes to sell. (h) From and after
the date of this Agreement, the Company shall not, without the prior written
consent of the MSD Parties, enter into any agreement with any holder or
prospective holder of any securities of the Company which would allow such
holder or prospective holder (a) to include such securities in any registration
filed, or any Underwritten Offering conducted, under Section 3.1 hereof, unless
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration or take-down only to the extent that
the inclusion of such securities will not reduce the number of the Registrable
Securities of the Holders which are included or (b) to demand registration of
their 11 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa014.jpg]
securities. 3.2 Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered. 3.3 Obligations of the Company. The Company shall use
its reasonable best efforts for so long as there are Registrable Securities
outstanding, to take such actions as are under its control to remain a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act) if
it becomes eligible for such status in the future (and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act)). In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Registration
Statement (including pursuant to an Underwritten Offering), the Company shall,
as expeditiously as reasonably practicable, take all such customary actions as
may be reasonably necessary, or reasonably requested by any Holder, in order to
expedite or facilitate the registration or distribution of such Registrable
Securities, including: (a) Prepare and file with the SEC a prospectus supplement
with respect to a proposed offering of Registrable Securities pursuant to an
effective Registration Statement, subject to this Section 3.3, keep such
Registration Statement effective or such prospectus supplement current until the
securities described therein are no longer Registrable Securities. (b) Prepare
and file with the SEC such amendments and supplements to the applicable
Registration Statement and the prospectus or prospectus supplement used in
connection with such Registration Statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement. (c) Furnish to the Holders
and any underwriters such number of copies of the applicable Registration
Statement and each such amendment and supplement thereto (including in each case
all exhibits) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned or to be distributed by them. (d) Use its
reasonable best efforts to register and qualify the securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Holders or any managing
underwriter(s), to keep such registration or qualification in effect for so long
as such Registration Statement remains in effect, and to take any other action
which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by such Holder;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions. (e) Notify promptly each
Holder of Registrable Securities at any time when a prospectus relating thereto
is required to be delivered under the Securities Act of the happening of any
event as a result of which the applicable prospectus, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing. (f) Give prompt
written notice to the Holders: (i) when any Registration Statement filed
pursuant to Section 3.1 or any amendment or supplement thereto has been filed
with the SEC (except for any amendment effected by the filing of a document with
the SEC pursuant to the Exchange Act) and when such Registration Statement or
any post-effective amendment thereto has become effective; (ii) of any request
by the SEC for amendments or supplements to any Registration Statement or the
prospectus included therein or for additional information; (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company or its legal counsel of any notification with respect to
the suspension of the qualification of Common Stock for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; 12 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa015.jpg]
(v) of the happening of any event that requires the Company to make changes in
any effective Registration Statement or the prospectus related to the
Registration Statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and (vi) if at any time
the representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 3.3(j) cease to be true and correct. (g) Use
its reasonable best efforts to prevent the issuance or obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement referred to
in Section 3.3(f)(iii) at the earliest practicable time. (h) Upon the occurrence
of any event contemplated by Section 3.3(e) or 3.3(f)(v), promptly prepare a
post- effective amendment to such Registration Statement or a supplement to the
related prospectus or file any other required document so that, as thereafter
delivered to the Holders and any underwriters, the prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. (i) Use reasonable best efforts to procure
the cooperation of the Company’s transfer agent in settling any offering or sale
of Registrable Securities. (j) If an Underwritten Offering is requested pursuant
to Section 3.1(c), enter into an underwriting agreement in customary form, scope
and substance and take all such other actions reasonably requested by the MSD
Parties or the Holders of a majority of the Registrable Securities being sold in
connection therewith or by the managing underwriter(s), if any, to expedite or
facilitate the underwritten disposition of such Registrable Securities, and in
connection therewith in any underwritten offering (including making members of
management and executives of the Company reasonably available to participate in
“road shows,” similar sales events and other marketing activities), (i) make
such representations and warranties to the Holders that are selling stockholders
and the managing underwriter(s), if any, with respect to the business of the
Company and its subsidiaries, and the Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, if true,
confirm the same if and when requested, (ii) use its reasonable best efforts to
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (iii) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants and reserve engineers of the Company (and, if necessary, any other
independent certified public accountants of any business acquired by the Company
for which financial statements and financial data are included in the
Registration Statement) who have certified the financial statements included in
such Registration Statement, addressed to each of the managing underwriter(s),
if any, such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters, (iv) if an underwriting agreement
is entered into, the same shall contain indemnification provisions and
procedures customary in underwritten offerings, and (v) deliver such documents
and certificates as may be reasonably requested by the MSD Parties or the
Holders of a majority of the Registrable Securities being sold in connection
therewith, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. Notwithstanding anything contained herein to the contrary, the Company
shall not be required to enter into any underwriting agreement or permit any
underwritten offering absent an agreement by the applicable underwriter(s) to
indemnify the Company in form, scope and substance as is customary in
underwritten offerings by the Company. (k) (A) make available for inspection by
a representative of Holders that are selling stockholders, the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or managing underwriter(s), at the offices where normally kept, upon
reasonable advance notice and during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company, and
cause the officers, directors and employees of the Company to supply all
information in each case reasonably requested (and of the type customarily
provided in connection with due diligence conducted in connection with a
registered public offering of securities) by any such representative, managing
underwriter(s), attorney or accountant in connection with such Registration
Statement and (B) use reasonable best efforts to procure customary legal
opinions and auditor and reserve engineer “comfort” letters in connection with
the sale of Registrable Securities the MSD Parties or any other Holder utilizing
the Registration Statement. (l) Cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Registrable Securities to be listed on the NYSE or the NASDAQ 13 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa016.jpg]
Stock Market, as determined by the Company. (m) If requested by the MSD Parties
or the Holders of a majority of the Registrable Securities being registered
and/or sold in connection therewith, or the managing underwriter(s), if any,
promptly include in a prospectus supplement or amendment such information as the
MSD Parties or the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request. (n) Timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder. (o) To the extent required, in connection with the initial
filing of a Registration Statement for an Underwritten Offering of the
Registrable Securities and each amendment thereto with the SEC, cooperate with
the managing underwriter in connection with the filing with FINRA of all forms
and information required or requested by FINRA in order to obtain written
confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) (each such written confirmation, a “No
Objections Letter”) relating to the resale of Registrable Securities pursuant to
the Registration Statement, including, without limitation, information provided
to FINRA through its COBRADesk system, and pay all costs, fees and expenses
incident to FINRA’s review of the Registration Statement and the related
underwriting terms and arrangements, including, without limitation, all filing
fees associated with any filings or submissions to FINRA and the legal expenses,
filing fees and other disbursements of the managing underwriter and any other
FINRA member that is the Holder of, or is affiliated or associated with an owner
of, Registrable Securities included in the Registration Statement (including in
connection with any initial or subsequent member filing). (p) In the case of an
Underwritten Offering, use its commercially reasonable efforts to cooperate and
assist in any filings required to be made with FINRA and in the performance of
any due diligence investigation by any underwriter and its counsel (including
any “qualified independent underwriter,” if applicable) that is required to be
retained in accordance with the rules and regulations of FINRA. 3.4 Termination
of Registration Rights. A Holder’s registration rights as to any securities held
by such Holder shall terminate on the date (i) such securities cease to qualify
as Registrable Securities, or (ii) at such time that (A) such Registrable
Securities may be sold by the Holder thereof pursuant to Rule 144 without
limitation thereunder on volume or manner of sale or information requirements
thereunder and (B) with respect to the MSD Parties only, the number of
Registrable Securities held by such Holder constitutes less than five percent
(5%) of the shares of Common Stock outstanding. 3.5 Furnishing Information. (a)
No Holder shall use any free writing prospectus (as defined in Rule 405) in
connection with the sale of Registrable Securities without the prior written
consent of the Company. (b) It shall be a condition precedent to the obligations
of the Company to take any action pursuant to Section 3.3 that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be reasonably required to effect the registered
offering of their Registrable Securities. 3.6 Indemnification. (a) The Company
agrees to indemnify each Holder and, if a Holder is a person other than an
individual, such Holder’s direct or indirect partners, direct and indirect
owners, members or stockholders and each of such owner’s partner’s, member’s or
stockholder’s partners, members or stockholders and, with respect to all of the
foregoing Persons, each of their respective Affiliates, employees, directors,
officers, trustees or agents and controlling Persons within the meaning of the
Securities Act and each of their respective representatives (each, an
“Indemnitee”), against any and all Losses, joint or several, arising out of or
based upon (i) any untrue statement or alleged untrue statement of material fact
contained in any Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto) or any omission to state therein a material fact required to
be stated therein or necessary to 14 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa017.jpg]
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such Loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (A) an untrue statement or omission made in such Registration
Statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such Registration Statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or (B) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as such term is defined in Rule 405) that was not authorized in
writing by the Company; (ii) any violation or alleged violation by the Company
of any federal, state or common law rule or regulation applicable to the Company
or any of its subsidiaries in connection with any such registration,
qualification, compliance or sale of Registrable Securities; (iii) any failure
to register or qualify Registrable Securities in any state where the Company or
its agents have affirmatively undertaken or agreed in writing that the Company
(the undertaking of any underwriter being attributed to the Company) will
undertake such registration or qualification on behalf of the Holders of such
Registrable Securities (provided that in such instance the Company shall not be
so liable if it has undertaken its reasonable best efforts to so register or
qualify such Registrable Securities); or (iv) any actions or inactions or
proceedings in respect of the foregoing whether or not an Indemnitee is a party
thereto, whether such Registration Statement, final prospectus, preliminary
prospectus, free writing prospectus (as defined in Rule 405) or other document
is issued pursuant to this Agreement or otherwise. (b) In connection with any
Registration Statement in which a Holder is participating, each such Holder
shall, severally and not jointly, indemnify the Company, its directors and
officers, and each Person, if any, who controls the Company within the meaning
of the Securities Act to the same extent as the exception to the Company’s
indemnification obligations provided for in clause (i) of Section 3.6(a) from
the Company to the Holders applies, but only to the extent that such statement
or omission is made in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee, expressly for
use in any Registration Statement or any prospectus, including any amendment or
supplement thereto. In no event shall the liability of such Holder hereunder be
greater in amount than the dollar amount of the net proceeds (less underwriting
discounts and commissions) received by such Holder under the sale of Registrable
Securities giving rise to such indemnification obligation. (c) Any Person
entitled to indemnification pursuant to this Section 3.6 (the “Indemnified
Party”) shall give prompt written notice to the Person against whom such
indemnity may be sought pursuant to this Section 3.6 (the “Indemnifying Party”)
of any claim with respect to which it seeks indemnification; provided, however,
the failure to give such notice shall not release the Indemnifying Party from
its obligation, except to the extent that the Indemnifying Party has been
actually and materially prejudiced by such failure to provide such notice on a
timely basis. (d) In any case in which any such action is brought against any
Indemnified Party, and it notifies an Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein, and, to
the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof and acknowledging the obligations of the Indemnifying Party with
respect to such proceeding, the Indemnifying Party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such Indemnified Party
hereunder for any legal or other expense subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such Indemnifying Party and, as a result, a conflict of interest
exists or (ii) the Indemnifying Party shall have failed within a reasonable
period of time to assume such defense and the Indemnified Party is or would
reasonably be expected to be materially prejudiced by such delay, in either
event the indemnified party shall be promptly reimbursed by the Indemnifying
Party for the reasonable expenses incurred in connection with retaining one
separate legal counsel (for the avoidance of doubt, for all indemnified parties
in connection therewith)). For the avoidance of doubt, notwithstanding any such
assumption by an Indemnifying Party, the indemnified party shall have the right
to employ separate counsel in any such matter and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party except as provided in the previous sentence. An
Indemnifying Party shall not be liable for any settlement of an action or claim
effected without its consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No matter shall be settled by an Indemnifying Party
without the consent of the indemnified party (which consent shall not be
unreasonably withheld, conditioned or 15 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa018.jpg]
delayed), unless such settlement (x) includes as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect to such claim or litigation, (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any indemnified party, and (z) does not involve any
injunctive or equitable relief that would be binding on the indemnified party or
any payment that is not covered by the indemnification hereunder. (e) The
indemnification provided for under this Agreement shall survive the Transfer of
the Registrable Securities and the termination of this Agreement. (f) If the
indemnification provided for in this Section 3.6 is unavailable to a Indemnified
Party from the Person against the Indemnifying Party with respect to any Losses
or is insufficient to hold the Indemnified Party harmless as contemplated
therein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnified Party, on the one hand, and the Indemnifying
Party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 3.6(f) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 3.6. No Indemnified
Party guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any
Indemnifying Party if the Indemnifying Party was not guilty of such fraudulent
misrepresentation. 3.7 Assignment of Registration Rights. The rights of the MSD
Parties to registration of Registrable Securities pursuant to Article 3 may be
assigned to any permitted transferee or assignee of Registrable Securities;
provided, however, that the transferor shall, within ten (10) days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number of Registrable Securities that are being
assigned. 3.8 Company Holdback. With respect to any Underwritten Offering
pursuant to Section 3.1(c), (i) the Company agrees not to effect (other than
pursuant to such registration or pursuant to a Special Registration) any public
sale or distribution, or to file any Registration Statement (other than such
registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the sixty (60) days following the date of execution of the
underwriting agreement with respect to such Underwritten Offering (or such
longer period not to exceed ninety (90) days as may be requested by the managing
underwriter and as shall be applicable to Holders participating in such
Underwritten Offering) and (ii) the Company agrees to cause each of its
directors and senior executive officers to execute and deliver customary lock-up
agreements not to exceed the lock-up period as requested from the Company and
the Holders participating in such offering. With respect to any Underwritten
Offering by the Company in which any Holders participate in accordance with
Section 3.1(e)(i) or any Marketed Underwritten Offering initiated by the MSD
Parties in which any Holders participate in accordance with Section 3.1(e)(ii),
each participating Holder agrees to execute and deliver customary lock-up
agreements in such form and for such time period up to ninety (90) days as may
be requested by the managing underwriter; provided that such Holder shall not be
required to execute and deliver any lock-up agreement different in form or
substance as any lock-up executed by the Company’s directors and senior
executive officers. 3.9 Rule 144. With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to: (a) make and keep public
information available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the effective date of this Agreement; (b) file with the SEC,
in a timely manner, all reports and other documents required of the Company
under the Exchange Act; (c) so long as a Holder owns any Registrable Securities,
furnish to such Holder forthwith upon request: a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Company; and such other reports and documents as the
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing it to sell any 16 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa019.jpg]
such securities without registration; and (d) take such further action as any
Holder may reasonably request (including, without limitation (i) making its
Chief Executive Officer and Chief Financial Officer reasonably available to
potential purchasers in a reasonable manner (by telephone where feasible) and
except during periods when the Company has restricted access to investors in
accordance with its Regulation FD procedures and other policies and procedures
required by applicable law; and (ii) executing a customary engagement letter
that will provide for customary indemnification of a placement agent with
respect to such placement), all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act, and provided that the commission and fees for such placement
shall be at the expense of the requesting Holder 3.10 Opt-Out Notice. At any
time, any Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
underwritten offering; provided, however, that such Holder may later revoke any
such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from a
Holder (unless subsequently revoked), the Company shall not, and shall not be
required to, deliver any notice to such Holder pursuant to Section 3.1. Article
IV DEFINITIONS 4.1 Defined Terms. Capitalized terms when used in this Agreement
have the following meanings: “Action” means any claim, action, suit,
arbitration, litigation or proceeding. “Affiliate” means, with respect to any
Person, any other Person who directly or indirectly Controls, is Controlled by,
or is under common Control with the specified Person. Notwithstanding the
foregoing, the Company shall be deemed to not be an Affiliate of the MSD Parties
for purposes of this Agreement. “Agreement” has the meaning set forth in the
preamble. “Applicable Losses” has the meaning set forth in Section 2.7.
“Beneficially Own or Beneficial Ownership” with respect to any securities shall
mean having “beneficial ownership” of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act without giving effect to the sixty (60)-day
limitation on determining beneficial ownership contained in Rule 13d-3(d)),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing. “Board” has the meaning set forth in Section 1.1. “Board
Approval” means approval by a majority of the members of the Board. “Board
Designation Expiration Date” means the earlier of (i) the date on which the MSD
Percentage Interest is less than 10% and (ii) the date on which this Agreement
is validly terminated pursuant to Section 5.1. “Board Observer” has the meaning
set forth in Section 1.1(f). “Business Day” means any day on which banks are not
required or authorized to close in the City of New York. “Change of Control
Transaction” means the existence or occurrence of any of the following: (i) the
sale, conveyance or disposition of all or substantially all of the assets of the
Company and its subsidiaries in one transaction or a series of related
transactions; (ii) the consolidation, merger or other business combination of
the Company with or into any other entity, immediately following which the then
current stockholders of the Company fail to own, directly or indirectly, at
least Majority Voting Power; (iii) a transaction or series of transactions in
which any person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) acquires Majority Voting Power (other than (A) a
reincorporation or similar corporate transaction in which the Company’s
stockholders own, immediately thereafter, interests in the new parent company in
essentially the same percentage as they owned in the Company immediately prior
to such transaction, or (B) a transaction described in clause (ii) (such as a
triangular merger) in which the threshold in clause (ii) is not passed) or (iv)
the replacement of a majority of the Board of Directors with individuals who
were not nominated or elected by at least a majority of the directors at the
time of such replacement. 17 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa020.jpg]
“Closing” has the meaning set forth in the Merger Agreement. “Closing Date” has
the meaning set forth in the Merger Agreement. “Company” has the meaning set
forth in the preamble. “Company Competitor” means (a) any Person listed on
Exhibit B hereto, and any Controlled Affiliate of such Person, or (b) any Person
whose primary business is the business of providing land-based contract drilling
services for oil and natural gas producers in the United States (which, for the
avoidance of doubt, shall not include any private equity or other investment
firm that Controls any such Person described or any such firm’s Affiliates,
other than such Person). “Common Stock” has the meaning set forth in the
recitals. “Confidential Information” means any non-public business or financial
information concerning the Company and its subsidiaries, including (a) financial
and operating results, (b) proposed or pending strategic transactions, including
refinancings and mergers and acquisitions and sales, and (c) backlog, contract
status and pricing; provided, “Confidential Information” shall not, with respect
to the MSD Parties, their respective Affiliates and their and their Affiliates’
Representatives, include information that: (i) is or becomes generally available
to the public other than as a result of disclosure in violation of Section 2.7;
(ii) is or becomes available to such parties from a source other than the
Company, any of its Affiliates or subsidiaries or any of their respective
representatives, provided that, such source is not known by such party, after
reasonable inquiry, to be bound by a confidentiality agreement or obligation
with the Company or any such Affiliate or subsidiary; or (iii) is information
that such Person can reasonably demonstrate was independently developed by such
Person (other than in such Person’s capacity as a director, employee, consultant
or other service provider to the Company or its Affiliates or subsidiaries)
without the use of any such information received under this Agreement. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “DGCL” means the
General Corporation Law of the State of Delaware, as amended. “Effective Time”
has the meaning set forth in the Merger Agreement. “Exchange Act” means the
Securities Exchange Act of 1934, as amended. “Fair Market Value” of a share of
Common Stock means the volume-weighted average price of the Common Stock on the
Principal Trading Market during the ten (10) trading days immediately prior to
the date on which the Shelf Registration Statement should have been effective.
“FINRA” means the Financial Industry Regulatory Authority and any successor
entity. “Form S-3” has the meaning set forth in Section 3.1(b). “Group” has the
meaning assigned to such term in Section 13(d)(3) of the Exchange Act. “Holder”
means any Member Party holding Registrable Securities or other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 3.8. “Holder Group”
means, with respect to each Holder, such Holder and each other Holder that is
under common Control with such Holder. “Holders’ Counsel” means one counsel for
the selling Holders chosen by Holders holding a majority interest in the
Registrable Securities being registered. “Identified Person” has the meaning set
forth in Section 2.5(a). “Indemnified Party” has the meaning set forth in
Section 3.6(c). 18 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa021.jpg]
“Indemnifying Party” has the meaning set forth in Section 3.6(c). “Indemnitee”
has the meaning set forth in Section 3.6(a). “Independent Director” means a
director who (i) is not an officer, director, principal, managing partner or
employee of the MSD Parties or any of their Affiliates or any spouse, parent,
child or sibling of any of the foregoing, (ii) would qualify as an “Independent
Director” pursuant to the listing standards of the NYSE, or, if the Common Stock
is not then listed for trading on the NYSE, pursuant to the rules of the
national securities exchange on which the Common Stock is then listed or
trading, with respect to the Company, and (iii) receives no compensation the MSD
Parties or any Affiliate thereof for or related to his or her service as a
director of the Company. “Law” means any applicable federal, state, local,
foreign or international law, statute, code, ordinance, order, rule, rule of
common law, regulation, judgment, decree, injunction or treaty. “Merger Sub” has
the meaning set forth in the recitals. “Losses” means all losses, costs,
interest, charges, expenses (including reasonable attorneys’ fees), obligations,
liabilities, settlement payments, awards, judgments, fines, penalties, damages,
assessments or deficiencies. “Majority Voting Power” of the Company means a
majority of the ordinary voting power in the election of directors of all the
outstanding Voting Securities of the Company. “Mergers” has the meaning set
forth in the recitals. “Merger Agreement” has the meaning set forth in the
recitals. “MSD COF Master Fund” has the meaning set forth in Section 1.1(b)(i).
“MSD Direct Transferee” means any person that acquires (other than in a
registered public offering or through a broker’s transaction executed on any
securities exchange or other over-the-counter market) directly from the MSD
Parties or any of their respective affiliates or successors or any “group,” or
any member of any such group, of which such persons are a party under Rule 13d-5
of the Exchange Act beneficial ownership of 5% or more of the then-outstanding
voting stock of the Company. “MSD Group” means the MSD Parties, MSD Partners,
L.P., MSD Capital, L.P., and any Person that directly or indirectly is
controlled by, controls, or is under common control with MSD Partners, L.P. or
MSD Capital, L.P., and shall include any principal, member, director, partner,
stockholder, officer, employee, manager, direct or indirect owner or other
representative of any of the foregoing. “MSD Indirect Transferee” means any
person that acquires (other than in a registered public offering or through a
broker’s transaction executed on any securities exchange or other
over-the-counter market) directly from any MSD Direct Transferee or any other
MSD Indirect Transferee beneficial ownership of 5% or more of the
then-outstanding voting stock of the Company. “MSD Parties” means, collectively,
MSD COF Master Fund, MSD Credit Opportunity Fund X, LLC and MSD Energy
Investments, L.P., provided, that each such Person shall no longer be deemed to
be an MSD Party following such time as it no longer holds any Shares. “MSD
Percentage Interest” means, as of any date of determination, the percentage
represented by the quotient of (i) the number of Voting Securities that are
then-Beneficially Owned by the MSD Parties and their respective Affiliates and
(ii) the number of all then-outstanding Voting Securities. “MSD Representative”
has the meaning set forth in Section 1.3. “NYSE” means the New York Stock
Exchange. “Permitted Black-Out Period” means a period in respect of which the
Company has furnished to the MSD Parties a certificate 19 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa022.jpg]
signed by a senior executive officer of the Company that, in the good faith
judgment of the Company’s board of directors, (x) the registration or
Underwritten Offering, as the case may be, would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company, (y) the registration or Underwritten Offering, as the case may be,
would require disclosure of material information that the Company has a bona
fide business purpose for not disclosing and that has not been, and is not
otherwise required to be, disclosed to the public, or (z) a Registration
Statement, prospectus or prospectus supplement contains or may contain an untrue
statement of a material fact or omits or may omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that that continued use of such Registration Statement, prospectus
or prospectus supplement would be in violation of the Securities Act or the
Exchange Act. “Permitted Transferee” means (i) any Specified Permitted
Transferee and (ii) any other Transferee permitted pursuant to Section 2.1.
“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof. “Piggyback Registration” has the
meaning set forth in Section 3.1(e)(i). “Principal Trading Market” means the
Trading Market on which the Common Stock is primarily listed on and quoted for
trading. “Register,” “registered,” and “registration” shall refer to a
registration effected by preparing and (a) filing a Registration Statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
Registration Statement or (b) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective Registration Statement on Form S-3.
“Registrable Securities” means (A) all Common Stock held by the Holders from
time to time and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(A) by way of stock dividend or stock split or in connection with a combination
of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization, provided that, once issued,
such securities will cease to constitute Registrable Securities upon the
earliest to occur of (i) when they are sold pursuant to an effective
Registration Statement under the Securities Act, (ii) when they are sold
pursuant to Rule 144 and the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (iii) when they shall have ceased to be
outstanding or (iv) when they have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities. No Registrable Securities may be registered under more than
one Registration Statement at one time. “Registration Expenses” means all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement (whether or not any registration or prospectus becomes effective or
final) or otherwise complying with its obligations under this Article III,
including all registration, filing and listing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses, expenses
incurred by the Company in connection with any “road show,” the reasonable fees
and expenses of one counsel for the Holders, and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company. “Registration Statement” means the
prospectus and other documents filed with the SEC to effect a registration under
the Securities Act. “Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405”
and “Rule 415” mean, in each case, such rule promulgated under the Securities
Act (or any successor provision), as the same shall be amended from time to
time. “Representatives” means any principal, director, officer, employee,
manager or other representative of an applicable Person. “SEC” means the U.S.
Securities and Exchange Commission. “Securities Act” means the Securities Act of
1933, as amended. 20 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa023.jpg]
“Selling Expenses” means all discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder. “Shares” has the meaning set forth in
the recitals. “Shelf Registration Statement” has the meaning set forth in
Section 3.1(b). “Sidewinder” has the meaning set forth in the recitals. “Special
Registration” means the registration of (A) equity securities and/or options or
other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (B) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or its
subsidiaries or in connection with dividend reinvestment plans. “Specified
Permitted Transferee” means (i) any Affiliate of the Member Party, (ii) any
holder of equity interests in the Member Party and each of such holders’ direct
and indirect equity holders and (iii) any other Member Party or any Affiliate
thereof. “Subsidiary” means, with respect to any Person, another Person, (i) an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing Person or body or (ii) more than fifty (50%)
percent of the equity interests of which is owned directly or indirectly by such
first Person. “Sunset Date” means the earlier of: (i) the third anniversary of
the Closing Date, (ii) the date on which the MSD Percentage Interest is less
than 10% (or such other applicable Member Party Beneficially Owns less than
10%), (iii) the occurrence of a Change of Control Transaction, and (iii) a
material breach of this Agreement by the Company (including any removal of any
MSD Representative from the Board in violation of this Agreement and any failure
of the Company to include in any proxy statement the nomination of the MSD
Representatives (other than a failure attributable to a breach by the MSD
Parties or the failure of such individual to meet the applicable independence
criteria)) that is not cured by the Company promptly and within 30 days after
notice of such breach. “Tax Representative” has the meaning set forth in Section
2.4(a). “Trading Market” means whichever of the New York Stock Exchange, the
NYSE American, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question. “Transfer” means (i) any
direct or indirect offer, sale, lease, assignment, encumbrance, pledge,
hypothecation, disposition or other transfer (by operation of law or otherwise),
either voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise), of any capital stock or interest in any capital stock or
(ii) in respect of any capital stock or interest in any capital stock, to enter
into any swap or any other agreement, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of such ownership of such capital stock or interest in capital
stock, whether any such transaction, swap or series of transactions is to be
settled by delivery of securities, in cash or otherwise. Notwithstanding
anything to the contrary in this Agreement, a sale, transfer or other change in
the ownership of any equity interests in a Person shall not be deemed to result
in the Transfer of capital stock or any interest in capital stock held by such
Person unless such sale, transfer or other change in ownership results in a
change of Control of such Person. “Underwritten Shelf Take-Down” has the meaning
set forth in Section 3.1(c). “Voting Securities” means shares of Common Stock
and any other securities of the Company entitled to vote generally at any annual
or special meeting of the Company’s stockholders. 4.2 Terms Generally. The words
“hereby,” “herein,” “hereof,” “hereunder” and words of similar import refer to
this Agreement as a whole and not merely to the specific section, paragraph or
clause in which such word appears. All references herein to Articles and
Sections shall be deemed references to Articles and Sections of this Agreement
unless the context shall 21 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa024.jpg]
otherwise require. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” References to “$” or
“dollars” means United States dollars. The definitions given for terms in this
Article IV and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References herein to any agreement or letter (including the Merger
Agreement) shall be deemed references to such agreement or letter as it may be
amended, restated or otherwise revised from time to time. If, and as often as,
there is any change in the outstanding shares of Common Stock by reason of a
share dividend or distribution, or stock split or other subdivision, or in
connection with a combination of stock, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization or
other similar capital transaction, appropriate anti-dilution adjustments will be
made in the provisions of this Agreement so as to fairly and equitably preserve
the rights and obligations set forth herein. Article V MISCELLANEOUS 5.1 Term.
This Agreement is binding on the parties as of the date hereof, but will be
effective as of the Closing Date and, except as otherwise set forth herein will
continue in effect thereafter until the earlier of (a) the time when no shares
of Common Stock are held by the MSD Parties or any other Holder and (b) its
termination by the consent of all parties hereto or their respective successors
in interest. This Agreement shall terminate immediately in all respects in the
event of a termination of the Merger Agreement. 5.2 Representations and
Warranties. Each party hereto hereby represents and warrants to each other party
to this Agreement that as of the date such party executes this Agreement: (a) it
is duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization; (b) this Agreement has been duly and validly
executed and delivered by such party and this Agreement constitutes a legal and
binding obligation of such party , enforceable against the such party in
accordance with its terms; (c) the execution, delivery and performance by such
party of this Agreement and the consummation by such party of the transactions
contemplated hereby will not, with or without the giving of notice or lapse of
time, or both (i) violate any Law applicable to it, or (ii) conflict with, or
result in a breach or default under, any term or condition of any agreement or
other instrument to which such party is a party or by which such party is bound,
except for such violations, conflicts, breaches or defaults that would not, in
the aggregate, materially affect such party’s ability to perform its obligations
hereunder. Each Member Party hereby represents and warrants to the Company that:
(i) it is acquiring its shares of Common Stock in accordance with and pursuant
to the Merger Agreement, for its own account, solely for investment and not with
a view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” laws, or with any
present intention of distributing or selling such shares of Common Stock in
violation of any such laws, (ii) it has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the shares of
Common Stock and of making an informed investment decision, (iii) it is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act, and (iv) it acknowledges the shares of Common Stock issued to it
pursuant to the Merger Agreement may not be Transferred unless such Transfer is
registered under applicable federal and state securities Laws or is made
pursuant to an exemption from registration under any federal or state securities
Laws, and in each case in accordance with this Agreement. 5.3 Legends;
Securities Act Compliance. (a) A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each Holder
agrees that all certificates, book-entry shares or other instruments
representing such Shares will bear a legend substantially to the following
effect: THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENTS FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO IT THAT THE SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR
ANOTHER AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS THEREUNDER. THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT
TO A STOCKHOLDERS’ AGREEMENT WITH CERTAIN RESTRICTIONS ON TRANSFER, COPIES OF
WHICH MAY BE OBTAINED FROM THE COMPANY OR FROM THE HOLDER OF THIS CERTIFICATE.
ANY ATTEMPTED TRANSFER OR DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IN VIOLATION OF THE STOCKHOLDERS’ AGREEMENT SHALL BE NULL, VOID AND
OF NO EFFECT. (b) Notwithstanding Section 5.3(a), at the request of the Member
Parties or other applicable Holder, (i) at such 22 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa025.jpg]
time as the restrictions described in the foregoing are no longer applicable to
the Member Parties or such other Holder and (ii) with respect to restrictions
that refer to the Securities Act or other Laws, upon receipt by the Company of
an opinion of counsel to the effect that the first sentence of the foregoing
legend is no longer required under the Securities Act or other Laws, as the case
may be, the Company will promptly cause such legend to be removed from any
certificate or book entry share for any Shares held by the Member Parties or
such other Holder. 5.4 No Inconsistent Agreements. The Company will not
hereafter enter into any agreement with respect to its securities that violates
or is inconsistent or conflicts with the rights granted to the holders of
Registrable Securities in this Agreement. 5.5 Amendments and Waivers; etc. (a)
Subject to Section 5.5(b), the provisions of this Agreement may be amended or
waived only upon the prior written consent of (a) the Company and (b) the MSD
Parties; provided that (i) the Company may amend Schedule I hereto to add any
Persons who are entitled to receive any Shares in accordance with the Merger
Agreement who are not Member Parties as of the date of this Agreement and (ii)
any provision of this Agreement applicable to all Member Parties (and, for the
avoidance of doubt, not just the MSD Parties) shall only be amended or waived
upon the prior written consent of (x) other than with respect to Article III,
the Member Parties holding more than 50% of the Shares still held by the Member
Parties or a Permitted Transferee thereof, or (y) with respect to Article III,
Member Parties holding more than 50% of the Registrable Shares as of the time of
such amendment or waiver. (b) Notwithstanding anything to the contrary in
Section 5.5(a), (i) any amendment or waiver that materially and
disproportionately affects a Member Party or group of Member Parties shall
require the consent of such Member Party or Member Parties, (ii) any amendment
to or waiver under Section 2.1(a) that is adverse to the Member Parties shall
require approval of the Member Parties holding all of the Shares still held by
the Member Parties or the Permitted Transferees thereof as of the time of such
amendment or waiver, (iii) any amendment to or waiver under (x) Section 2.1(b)
that is adverse to the Member Parties or (y) Section 2.3 that further restricts
the MSD Parties’ voting rights thereunder, shall require approval of the Member
Parties holding 85% of the Shares still held by the Member Parties or the
Permitted Transferees thereof as of the time of such amendment or waiver, (iv)
any amendment to or waiver under Sections 3.1(a), (e), (f) and (g) and Section
3.4 shall require approval of the Member Parties holding 85% of the Registrable
Shares still held by the Member Parties or the Permitted Transferees thereof as
of the time of such amendment or waiver and (v) any amendment to or waiver under
this Section 5.5(b) shall require the approval that would have been required in
respect of an amendment or waiver to the underlying provision to which such
amendment or waiver of this Section 5.5(b) relates. (c) No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable law. Any reference in
this Agreement to the consent of the MSD Parties shall mean the consent of the
MSD Parties in their sole discretion. 5.6 Successors and Assigns. Except as set
forth in Section 3.7, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by merger, consolidation, operation of law or otherwise),
without the prior written consent of the other party; provided, however, that
the Member Parties may assign its rights hereunder to any Affiliate of such
Member Party; provided that such Affiliate (x) has executed a customary joinder
to this Agreement, in form and substance reasonably acceptable to the Company,
in which such Affiliate agrees to be subject to the terms and conditions of this
Agreement applicable to the Member Party and (y) remains an Affiliate of the
Member Party for so long as Article I remains in effect. This Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective permitted successors and assigns. Any attempted assignment in
violation of this Section 5.6 shall be void. 5.7 Severability. Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under Law, but if any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or the effectiveness or validity of any
provision in any other jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein. 5.8 Counterparts. This
Agreement may be executed in two or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that each party need not sign the same counterpart.
23 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa026.jpg]
5.9 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Merger Agreement,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement. 5.10 Governing Law; Jurisdiction. This
Agreement shall be governed by and construed in accordance with the Laws of the
State of Delaware applicable to contracts executed and to be performed wholly
within such State and without reference to the choice or conflict of law
principles (whether of the state of Delaware or any other jurisdiction) that
would result in the application of the Laws of a different jurisdiction. Each
party hereto irrevocably submits to the jurisdiction of the Court of Chancery of
the state of Delaware (or solely if such courts decline jurisdiction in any
federal court located in the state of Delaware) any Action arising out of or
relating to this Agreement, and hereby irrevocably agrees that all claims in
respect of such Action may be heard and determined in such court. Each party
hereto hereby irrevocably waives, and agrees not to assert by way of motion,
defense, counterclaim, or otherwise, the defense of an inconvenient forum to the
maintenance of such Action. The parties hereto further agree, (i) to the extent
permitted by Law, that final and nonappealable judgment against any of them in
any Action contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment and (ii) that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 5.14. 5.11 WAIVER OF JURY TRIAL. Each party hereto knowingly,
intentionally, and voluntarily waives to the fullest extent permitted by
applicable Law trial by jury in any action, proceeding or counterclaim brought
by any of them against the other arising out of or in any way connected with
this Agreement, or any other agreements executed in connection herewith or the
administration thereof or any of the transactions contemplated herein or
therein. No party hereto shall seek a jury trial in any lawsuit, proceeding,
counterclaim or any other litigation procedure based upon, or arising out of,
this Agreement or any related instruments or the relationship between the
parties hereto. No party hereto will seek to consolidate any such action in
which a jury trial has been waived with any other action in which a jury trial
cannot be or has not been waived. Each party hereto certifies that it has been
induced to enter into this agreement or instrument by, among other things, the
mutual waivers and certifications set forth above in this Section 5.11. No party
hereto has in any way agreed with or represented to any other party that the
provisions of this Section 5.11 will not be fully enforced in all instances.
5.12 Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that, except as otherwise provided in Section 5.10,
the parties shall be entitled to an injunction or injunctions or other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court set forth in Section
5.10, in addition to any other remedy to which they are entitled at law or in
equity. 5.13 No Third-Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any Person other than the parties hereto and each such
party’s respective heirs, successors and permitted assigns, all of whom shall be
third-party beneficiaries of this Agreement; provided that (i) any Person (other
than the Member Parties) that becomes a Holder shall be an intended third-party
beneficiary hereof, (ii) the Identified Persons are intended third-party
beneficiaries of Section 2.6, (iii) each member of the MSD Group is an intended
third-party beneficiary of Section 2.5, and (iv) the Persons indemnified under
Article III are intended third-party beneficiaries of Article III. 5.14 Notices.
Any notice, demand or other communication required or permitted under this
Agreement shall be in writing, and shall be deemed duly given: (a) on the date
of delivery, if delivered personally to the intended recipient; (b) on the date
receipt is acknowledged, if delivered by certified mail, return receipt
requested; (c) one Business Day after being sent by overnight delivery via
national courier service (providing proof of delivery); and (d) on the date sent
by e-mail of a PDF document if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, and shall be directed to the address or e-mail set forth below
(or at such other address or e-mail as such party shall designate by like
notice): (i) If to the Company, to: Independence Contract Drilling, Inc. 11601
Galayda St. Houston, Texas 77086 Attention: Philip A. Choyce, Executive Vice
President and Chief Financial Officer E-mail: pchoyce@icdrilling.com 24 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa027.jpg]
with a copy (which shall not constitute notice) to: Sidley Austin LLP 1000
Louisiana, Suite 600 Houston, Texas 77002 Attention: David C. Buck E-mail:
dbuck@sidley.com (ii) If to any MSD Party, to its address set forth on Schedule
I with a copy (which shall not constitute notice) to: Morgan, Lewis & Bockius
LLP 101 Park Avenue New York, New York 10178-0060 Attention: Jonathan D. Morris
Andrew L. Milano Email: Jonathan.Morris@morganlewis.com
Andrew.milano@morganlewis.com (iii) If to any Member Party, to its address set
forth on Schedule I with a copy (which shall not constitute notice) to: Morgan,
Lewis & Bockius LLP 101 Park Avenue New York, New York 10178-0060 Attention:
Jonathan D. Morris Andrew L. Milano Email: Jonathan.Morris@morganlewis.com
Andrew.milano@morganlewis.com 5.15 Legal Representation. Each of the parties to
this Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates, that Morgan, Lewis &
Bockius LLP may serve as counsel to each and any Member and their respective
Affiliates (individually and collectively, the “Member Group”), on the one hand,
and Sidewinder, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the Transactions, and that, following consummation of the Transactions, Morgan,
Lewis & Bockius LLP (or any successor) may serve as counsel to the Member Group
or any director, member, partner, officer, employee or Affiliate of the Member
Group, in connection with any litigation, claim, right, obligation or other
matter arising out of or relating to this Agreement or the Transactions
notwithstanding such representation of the Member Group and Sidewinder prior to
the Closing and each of the Parties hereto hereby consents thereto and waives
any conflict of interest arising therefrom, and each of such parties shall cause
any Affiliate thereof to consent to waive any such conflict of interest arising
from such representation. [The remainder of this page left intentionally blank.]
25 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa028.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.
INDEPENDENCE CONTRACT DRILLING, INC. By: /s/ Philip A. Choyce Name: Philip A
Choyce Title: Executive Vice President and Chief Financial Officer [Signature
Page to Stockholders Agreement] 26 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa029.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written. MSD ENERGY
INVESTMENTS, L.P. By: /s/ Kenneth Gerold Name: Kenneth Gerold Title: Authorized
Signatory MSD CREDIT OPPORTUNITY FUND, L.P. By: /s/ Kenneth Gerold Name: Kenneth
Gerold Title: Authorized Signatory MSD CREDIT OPPORTUNITY FUND X, LLC By: /s/
Kenneth Gerold Name: Kenneth Gerold Title: Authorized Signatory MSD CREDIT
OPPORTUNITY MASTER FUND, L.P. By: /s/ Kenneth Gerold Name: Kenneth Gerold Title:
Authorized Signatory MSD CREDIT OPPORTUNITY MASTER FUND, L.P., solely in its
capacity as the Tax Representative By: /s/ Kenneth Gerold Name: Kenneth Gerold
Title: Authorized Signatory 27 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa030.jpg]
ANTHEM, INC. By: Logen Asset Management L.P., its Agent and Authorized Signatory
By: /s/ Steven Gendal Name: Steven Gendal Title: Managing Partner LAM I LLC By:
/s/ Steven Gendal Name: Steven Gendal Title: Managing Partner LOGEN ASSET
MANAGEMENT MASTER FUND LTD. By: Logen Asset Management L.P., its Agent and
Authorized Signatory By: /s/ Steven Gendal Name: Steven Gendal Title: Managing
Partner 28 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa031.jpg]
AXAR MASTER FUND LTD. By: Axar Capital Management LP By: /s/ Andrew Axelrod
Name: Andrew Axelrod Title: Authorized Signatory STAR V PARTNERS LLC By: Axar
Capital Management LP, Investment Manager to Star V Partners LLC By: /s/ Andrew
Axelrod Name: Andrew Axelrod Title: Authorized Signatory 29 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa032.jpg]
BGCSMF-01 LLC By: /s/ Rodd D. Evonsky Name: Rodd D. Evonsky Title: Chief
Financial Officer OCSOMF-01 LLC By: /s/ Rodd D. Evonsky Name: Rodd D. Evonsky
Title: Chief Financial Officer BIRCH GROVE CREDIT STRATEGIES MASTER FUND LP By:
Birch Grove Advisors LLC, its general partner By: /s/ Rodd D. Evonsky Name: Rodd
D. Evonsky Title: Chief Financial Officer OPPENHEIMER CAPITAL STRUCTURE
OPPORTUNITIES MASTER FUND LTD. By: Birch Grove Capital LP, its sub-advisor By:
/s/ Rodd D. Evonsky Name: Rodd D. Evonsky Title: Chief Financial Officer 30 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa033.jpg]
CIG SPECIAL PURPOSE SPC FOR THE ACCOUNT OF, AND ON BEHALF OF, BENTHAM WHOLESALE
SYNDICATED LOAN FUND SEGREGATED PORTFOLIO By: /s/ Nicholas Swartz Name: Nicholas
Swartz Title: Director CIG SPECIAL PURPOSE SPC FOR THE ACCOUNT OF, AND ON BEHALF
OF, BENTHAM WHOLESALE HIGH YIELD FUND SEGREGATED PORTFOLIO By: /s/ Nicholas
Swartz Name: Nicholas Swartz Title: Director CIG SPECIAL PURPOSE SPC FOR THE
ACCOUNT OF, AND ON BEHALF OF, CREDIT SUISSE (LUX) HIGH YIELD USD BOND FUND
SEGREGATED PORTFOLIO By: /s/ Nicholas Swartz Name: Nicholas Swartz Title:
Director CIG SPECIAL PURPOSE SPC FOR THE ACCOUNT OF, AND ON BEHALF OF,
ENTSORGUNGSFONDS FUR KERNKRAFTWERKE SEGREGATED PORTFOLIO By: /s/ Nicholas Swartz
Name: Nicholas Swartz Title: Director CIG SPECIAL PURPOSE SPC FOR THE ACCOUNT
OF, AND ON BEHALF OF, STILLEGUNGSFONDS FUR KERNANLAGEN SEGREGATED PORTFOLIO By:
/s/ Nicholas Swartz Name: Nicholas Swartz Title: Director CIG SPECIAL PURPOSE
SPC FOR THE ACCOUNT OF, AND ON BEHALF OF, AUSTRALIANSUPER SEGREGATED PORTFOLIO
By: /s/ Nicholas Swartz Name: Nicholas Swartz Title: Director 31 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa034.jpg]
BENTHAM SYNDICATED LOAN FUND By: Credit Suisse Asset Management, LLC, as agent
(sub-advisor) for Challenger Investment Services Limited, the Responsible Entity
for Bentham Syndicated Loan Fund BENTHAM HIGH YIELD FUND By: Credit Suisse Asset
Management, LLC, as agent (sub-advisor) for Challenger Investment Services
Limited, the Responsible Entity for Bentham High Yield Fund CREDIT SUISSE BOND
FUND (LUX) HIGH YIELD US$ By: Credit Suisse Asset Management, LLC, as investment
advisor ENTSORGUNGSFONDS FUR KERNKRAFTWERKE By: Credit Suisse Asset Management,
LLC, as investment advisor STILLEGUNGSFONDS FUR KERNANLAGEN By: Credit Suisse
Asset Management, LLC, as investment advisor AUSTRALIANSUPER By: Credit Suisse
Asset Management, LLC, as sub-advisor to Bentham Asset Management Pty Ltd. in
its capacity as agent of and investment manager for AustralianSuper Pty Ltd. in
its capacity as trustee of AustralianSuper POLICEMEN AND FIREMEN RETIREMENT
SYSTEM OF THE CITY OF DETROIT By: Credit Suisse Asset Management, LLC, as
investment advisor BA/CSCREDIT 1 LLC By: Credit Suisse Asset Management, LLC, as
investment manager CREDIT SUISSE ASSET MANAGEMENT INCOME FUND, INC. By: Credit
Suisse Asset Management, LLC, as investment advisor CREDIT SUISSE HIGH YIELD
BOND FUND By: Credit Suisse Asset Management, LLC, as investment advisor CREDIT
SUISSE STRATEGIC INCOME FUND By: Credit Suisse Asset Management, LLC, as
investment advisor By: /s/ David Mechlin Name: David Mechlin Title: Authorized
Signatory [Signature Page to Stockholders Agreement] 32 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa035.jpg]
Exhibit A Initial Company Directors MSD Representatives • Adam Piekarski • James
Minmier Other Directors • J. Anthony Gallegos, Jr. • Thomas R. Bates, Jr. •
James D. Crandell • Matthew D. Fitzgerald • Daniel F. McNeese 33 DB1/
97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa036.jpg]
Exhibit B Company Competitors Basic Energy Services, Inc. C&J Energy Services,
Inc. Helmerich & Payne Nabors Industries, Ltd. Patterson-UTI, Inc. Pioneer
Energy Services, Inc. Precision Drilling Company Superior Energy Service, Inc.
Trinidad Drilling Company 34 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa037.jpg]
Schedule I Member Party Notice Address c/o MSD Capital, L.P. 645 Fifth Avenue,
21st Floor MSD Energy Investments, L.P. New York, NY 10022 Attention: Marcello
Liguori, Kenneth Gerold mliguori@msdpartners.com; kgerold@msdpartners.com c/o
MSD Partners, L.P. 645 Fifth Avenue, 21st Floor MSD Credit Opportunity Master
Fund, L.P. New York, NY 10022 Attention: Marcello Liguori, Kenneth Gerold
mliguori@msdpartners.com; kgerold@msdpartners.com c/o MSD Partners, L.P. 645
Fifth Avenue, 21st Floor MSD Credit Opportunity Fund, L.P. New York, NY 10022
Attention: Marcello Liguori, Kenneth Gerold mliguori@msdpartners.com;
kgerold@msdpartners.com c/o MSD Partners, L.P. 645 Fifth Avenue, 21st Floor MSD
Credit Opportunity Fund X, LLC New York, NY 10022 Attention: Marcello Liguori,
Kenneth Gerold mliguori@msdpartners.com; kgerold@msdpartners.com c/o Birch Grove
Capital LP BGDSMF-01 LLC 660 Madison Avenue New York, NY 10065 c/o Birch Grove
Capital LP OPOCSOMF-01 LLC 660 Madison Avenue New York, NY 10065 c/o Birch Grove
Capital LP Birch Grove Credit Strategies Master Fund LP 660 Madison Avenue New
York, NY 10065 c/o Birch Grove Capital LP Oppenheimer Capital Structure
Opportunities Master 660 Madison Avenue Fund Ltd. New York, NY 10065 c/o Credit
Suisse Asset Management, LLC One Madison Avenue Bentham Syndicated Loan Fund New
York, NY 10010 Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit
Suisse Asset Management, LLC One Madison Avenue Bentham Wholesale Syndicated
Loan Fund New York, NY 10010 Segregated Portfolio of CIG Special Purpose SPC
Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset
Management, LLC One Madison Avenue Bentham High Yield Fund New York, NY 10010
Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset
Management, LLC One Madison Avenue Bentham Wholesale High Yield Fund New York,
NY 10010 Segregated Portfolio of CIG Special Purpose SPC Attn: Davis Meiering
davis.meiering@credit-suisse.com Policemen and Firemen Retirement System of the
c/o Credit Suisse Asset Management, LLC City of Detroit One Madison Avenue 35
DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa038.jpg]
New York, NY 10010 Attn: Davis Meiering davis.meiering@credit-suisse.com c/o
Credit Suisse Asset Management, LLC One Madison Avenue BA/CSCredit 1 LLC New
York, NY 10010 Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit
Suisse Asset Management, LLC One Madison Avenue Credit Suisse Asset Management
Income Fund, Inc. New York, NY 10010 Attn: Davis Meiering
davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management, LLC One
Madison Avenue Credit Suisse Bond Fund (LUX) High Yield US$ New York, NY 10010
Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset
Management, LLC One Madison Avenue Credit Suisse (LUX) High Yield USD Bond Fund
New York, NY 10010 Segregated Portfolio of CIG Special Purpose SPC Attn: Davis
Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management,
LLC One Madison Avenue Credit Suisse High Yield Bond Fund New York, NY 10010
Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset
Management, LLC One Madison Avenue Entsorgungsfonds Fur Kernkraftwerke New York,
NY 10010 Attn: Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse
Asset Management, LLC One Madison Avenue Entsorgungsfonds Fur Kernkraftwerke New
York, NY 10010 Segregated Portfolio of CIG Special Purpose SPC Attn: Davis
Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management,
LLC One Madison Avenue Stillegungsfonds Fur Kernanlagen New York, NY 10010 Attn:
Davis Meiering davis.meiering@credit-suisse.com c/o Credit Suisse Asset
Management, LLC One Madison Avenue Stillegungsfonds Fur Kernanlagen New York, NY
10010 Segregated Portfolio of CIG Special Purpose SPC Attn: Davis Meiering
davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management, LLC One
Madison Avenue AustralianSuper New York, NY 10010 Attn: Davis Meiering
davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management, LLC
AustralianSuper Segregated Portfolio of CIG Special One Madison Avenue Purpose
SPC New York, NY 10010 Attn: Davis Meiering 36 DB1/ 97884447.26



--------------------------------------------------------------------------------



 
[a97884447v26db1projectpa039.jpg]
davis.meiering@credit-suisse.com c/o Credit Suisse Asset Management, LLC One
Madison Avenue Credit Suisse Strategic Income Fund New York, NY 10010 Attn:
Davis Meiering davis.meiering@credit-suisse.com 1330 Ave of the Americas, 30th
FL New York, NY 10019 Axar Master Fund Ltd. Attention to: Joshua Sigmon, Ricardo
Mosquera jsigmon@axarcapital.com rmosquera@axarcapital.com 1330 Ave of the
Americas, 30th FL New York, NY 10019 Star V Partners LLC Attention to: Joshua
Sigmon, Ricardo Mosquera jsigmon@axarcapital.com rmosquera@axarcapital.com 410
Park Ave, Suite 1510 New York, NY 10022 Anthem, Inc. 212-468-5320
operations@logenam.com 410 Park Ave, Suite 1510 New York, NY 10022 LAM I LLC
212-468-5320 operations@logenam.com 410 Park Ave, Suite 1510 New York, NY 10022
Logen Asset Management Master Fund Ltd. 212-468-5320 operations@logenam.com 37
DB1/ 97884447.26



--------------------------------------------------------------------------------



 